DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/05/2022 has been entered.  Claims 23-24, 26-43 are pending. Claims 40-43 are newly added.  Claims 1-22 and 25 have been canceled without prejudice.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No. 10/467,710
Instant Application
A method comprising:
  A method comprising:
generating, by a computer-implemented social media platform, data representing a link between a first social media alias associated with a first user and a second social media alias associated with the first user,
generating, by one or more computer systems, data representing a link between a first social media alias of a plurality of social media aliases associated with a first user and a second social media alias of the plurality of social media aliases;

wherein the first social media alias is associated with one or more first social media accounts maintained by the first user, and defines one or more connections between the first user and a first group of users, and 

wherein the second social media alias is associated with one or more second social media accounts maintained by the first user, and defines one or more connections between the first user and a second group of users;

determining, by the computer-implemented social media platform, a first social media action performed by the first user;

identifying the first social media action as associated with the first social media alias;

presenting, by the computer-implemented asocial media platform, first information regarding the first social media action to the first group of users using the first social media alias;

receiving, by the computer-implemented social media platform, a first command from the first user to transmit a first message to a second user using the first social media alias;
receiving, by the one or more computer systems, a first command from the first user to perform a first social media action using the first social media alias;

responsive to receiving the first command, transmitting, by the computer-implemented social media platform, the first message to the second user using the first social media alias;
responsive to receiving the first command, performing, by the one or more computer systems, the first social media action using the first social media alias, the performing the first social media action including transmitting a first message from the first user to a second user using the first social media alias, the first user connected to the second user on a social media platform via one of the plurality of social media aliases;
subsequent to transmitting the first message, receiving, by the computer-implemented social media platform, a second command from the first user to migrate the first message from the first social media alias to the second social media alias;
subsequent to performing the first social media action using the first social media alias, receiving, by the one or more computer systems, a second command from the first user to migrate the first social media action from the first social media alias to the second social media alias;
responsive to receiving the second command:
   determining, by the computer-implemented social media platform, whether the second user is common to the first group of users and the second group of the users; and 
   upon determining that the second user is common to the first group of users and the second group of users removing, by  transmitting, by the computer-implemented social media platform, a copy of the firs message to the second user using the second social media alias.
responsive to receiving the second command, performing, by the one or more computer systems, a copy of the first social media action using the second social media alias, the performing the copy of the first social media action including transmitting a copy of the first message from the first user to the second user using the second social media alias.




Claims 23 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,467,710. Although the claim at issue is not identical, it is not patentably distinct from each other because claims 1 and 17 of U.S. Patent No. 10,467,710 teaches every limitation of claims 23 and 40 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-24, 26-30, 32-38 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kosmiskas et al. (Kosmiskas), US Patent Application Publication No. US 2015/0100890 A1 and further in view of Swerdlow et al. (Swerdlow), US Patent Application Publication No. US 2014/0108371.

As to independent claim 23, Kosmiskas discloses a method comprising:
generating, by one or more computer systems, data representing a link between a first social media alias of a plurality of social media aliases associated with a first user and a second social media alias of the plurality of social media aliases (Abstract and paragraphs [0044]-[0045],[0056]: one or more personas (social media aliases) associated with a user, wherein the one or more personas including a first persona (a first social media alias) and a second persona (a second social media alias); paragraphs [0086], [0161]: data sharing between personas may be governed by policies, and the user can switch between one persona into another persona under the same user);
receiving, by the one or more computer systems, a first command from the first user to perform a first social media action using the first social media alias (paragraph [0138]: the user can install applications which could be the same one or different ones ; paragraphs [0158]-[0162]: some operations that a user or a program can do at the persona level such as switching from one persona to another, and manage all applications within the personas such as add apps/remove apps);
responsive to receiving the first command, performing, by the one or more computer systems, the first social media action using the first social media alias (paragraphs [0158]-[0162]: some operations that a user or a program can do at the persona level such as switching from one persona to another, and manage all applications within the personas such as add apps/remove apps);
subsequent to performing the first social media action using the first social media alias, receiving, by the one or more computer systems, a second command from the first user to migrate the first social media action from the first social media alias to the second social media alias (paragraphs [0197]-[0199]: allow a user to share persona’s private data among multiple personas and/or share the data between the persona and its owner/user at user level, for example, the user “Bob” wants to import (copy) his “personal schedule” running on his “life persona” (first social media alias) into his current “work calendar” on his “work persona” (second social media alias)); and
responsive to receiving the second command, performing, by the one or more computer systems, a copy of the first social media action using the second social media alias (paragraphs [0197]-[0199]: the user “Bob” wants to import (copy) his “personal schedule” running on his “life persona” (first social media alias) into his current “work calendar” on his “work persona” (second social media alias)).
Kosmiskas, however, does not explicitly disclose “subsequent to performing the first social media action using the first social media alias, receiving, by the one or more 
Kosmiskas does not discloses the performing the first social media action including transmitting a first message from the first user to a second user using the first social media alias, the first user connected to the second user on a social media platform via one of the plurality of social media aliases, and the performing the copy of the first social media action including transmitting a copy of the first message from the first user to the second user using the second social media alias.
As disclosed above, Kosmiskas discloses in paragraphs [0197]-[0199] that the user can switch from one persona to another, modify applications installed at each persona, and import data of application from one persona to another, it would have been obvious to one of ordinary skill in the art that the user can perform an action at one persona and then import/copy/migrate the action performed at the one persona to another persona.  Kosmiskas further discloses in paragraphs [0202]-[0209]: other applications can run on mobile devices such as SMS.  Thus, one of ordinary skill in the art would acknowledge that the teachings of Kosmiskas would imply “the performing the first social media action including transmitting a first message from the first user to a second user using the first social media alias, the first user connected to the second 
In addition, Swerdlow discloses systems and methods directed to persona management within a user’s single and unified online identity, including defining a plurality of personas for a single identity, wherein the single identity comprising a plurality of personal attributes, associating each of the defined personas with at least one of the plurality of personal attributes (Abstract).  Swerdlow further discloses Persona 1 and Persona 2 may be associated with the same application E-mail (Figure 1 and paragraph [0035]).  Swerdlow further discloses the system may select one of the plurality of personas to use in an online interaction, to interact with an online application, based on factors such as the context of the application, the personal attributes associated with the persona, wherein the selection may occur automatically when enabled by the user as a new online application is loaded, or may be selected manually by the user when a new application is selected, and the system may generate a list of personas that are related to the online application for user selection, or may provide a list of all of the personas (paragraph [0042]).  Swerdlow further discloses once a persona is selected, e.g., user has logged into the persona, the system selects the persona for use, and the user has explicitly tied the personas together such as personas are linked together, and the user can select/switch to any of the personas to communicate online activity (paragraphs [0045]-[0046]). Thus, the teachings of Swerdlow would imply “the performing the first social media action including transmitting 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kosmiskas to include the performing the first social media action including transmitting a first message from the first user to a second user using the first social media alias, the first user connected to the second user on a social media platform via one of the plurality of social media aliases, and the performing the copy of the first social media action including transmitting a copy of the first message from the first user to the second user using the second social media alias, as taught by Swerdlow, for the purpose of providing a plurality of personas for a single identity/user so the user can conveniently use and securely control existing data (Swerdlow, paragraph [0005]).

As to dependent claim 24, Kosmiskas discloses responsive to receiving the second command, removing, by the one or more computer systems, the first social action with respect to the first social media alias (paragraph [0162]: the user is able to add apps/remove apps).

As to dependent claim 26, Kosmiskas discloses wherein removing the first social action with respect to the first social media alias comprises removing the first message with respect to the first social media alias (paragraphs [0197]-[0198] and [0208]).

As to dependent claim 27, Kosmiskas discloses wherein the first social media alias is associated with a first social media account maintained by the first user, and the second social media alias is associated with a second social media account maintained by the first user, wherein the first social media account is different from the first social media account (paragraphs [0128]-[0133], [0138]).

As to dependent claim 28, Kosmiskas does not disclose wherein transmitting the first message to the second user using the first social media alias comprises transmitting, using the first social media account, the first message to the second user,
wherein transmitting the copy of the first message to the second user using the second social media alias comprises transmitting, using the second social media account, the copy of the first message to the second user, and wherein removing the first message with respect to the first social media alias comprises removing the first message with respect to the first social media account.

As disclosed above, Kosmiskas discloses in paragraphs [0197]-[0199] that the user can switch from one persona to another, modify applications installed at each persona, and import data of application from one persona to another, it would have been obvious to one of ordinary skill in the art that the user can perform an action at one paragraphs [0202]-[0209]: other applications can run on mobile devices such as SMS.  Thus, one of ordinary skill in the art would acknowledge that the teachings of Kosmiskas would imply “transmitting the first message to the second user using the first social media alias comprises transmitting, using the first social media account, the first message to the second user,
wherein transmitting the copy of the first message to the second user using the second social media alias comprises transmitting, using the second social media account, the copy of the first message to the second user, and wherein removing the first message with respect to the first social media alias comprises removing the first message with respect to the first social media account”.

As to dependent claim 29, Kosmiskas discloses wherein the first social media alias and the second social media alias are provided by a first social media platform, and wherein the first social media account and the second social account are provided by a second social media platform different from the first social media platform (paragraph [0130]).

As to dependent claim 30, Kosmiskas discloses wherein the first social media alias defines one or more connections between the first user and a first group of users, and the second social media alias defines one or more connections between the first user and a second group of users (paragraphs [0128]-[0133]), and
paragraph [0199]).

As to independent claim 32, Kosmiskas discloses a method comprising:
generating, by one or more computer systems, data representing a link between a first social media alias of a plurality of social media aliases associated with a first user and a second social media alias of the plurality of social media aliases (Abstract and paragraphs [0044]-[0045],[0056]: one or more personas (social media aliases) associated with a user, wherein the one or more personas including a first persona (a first social media alias) and a second persona (a second social media alias); paragraphs [0086], [0161]: data sharing between personas may be governed by policies, and the user can switch between one persona into another persona under the same user);
receiving, by the one or more computer systems, a first action from a second user to the first user with respect to the first social media alias (paragraph [0138]: the user can install applications which could be the same one or different ones from other personas; paragraphs [0158]-[0162]: some operations that a user or a program can do at the persona level such as switching from one persona to another, and manage all applications within the personas such as add apps/remove apps);
receiving, by the one or more computer systems, a first command from the first user to migrate the first action from the first social media alias to the second social media alias (paragraphs [0197]-[0199]: allow a user to share persona’s private data 
responsive to receiving the first command:
removing, by the one or more computer systems, the first action with respect to the first social media alias (paragraph [0162]: the user is able to add apps/remove apps); and
providing a copy of the first action with respect to the second social media
alias (paragraphs [0197]-[0199]: the user “Bob” wants to import (copy) his “personal schedule” running on his “life persona” (first social media alias) into his current “work calendar” on his “work persona” (second social media alias)).
As pointed out above the Kosmiskas discloses the operations/actions between first user and second user with respect to social media alias related to applications/data of applications.  Also, as disclosed above, Kosmiskas discloses in paragraphs [0197]-[0199] that the user can switch from one persona to another, modify applications installed at each persona, and import data of application from one persona to another, it would have been obvious to one of ordinary skill in the art that the user can perform an action at one persona and then import/copy/migrate the action performed at the one persona to another persona.  Kosmiskas further discloses in paragraphs [0202]-[0209]: other applications can run on mobile devices such as SMS.  Thus, one of ordinary skill in the art would acknowledge that the teachings of Kosmiskas would imply the operations/actions between first user and second user with respect to social media 
In addition, Swerdlow discloses systems and methods directed to persona management within a user’s single and unified online identity, including defining a plurality of personas for a single identity, wherein the single identity comprising a plurality of personal attributes, associating each of the defined personas with at least one of the plurality of personal attributes (Abstract).  Swerdlow further discloses Persona 1 and Persona 2 may be associated with the same application E-mail (Figure 1 and paragraph [0035]).  Swerdlow further discloses each persona contains settings unique to the persona, wherein the settings unique may include unique social circles and the user of the persona can build online circle relationship (paragraph [0040]). Swerdlow further discloses one user persona may be a general social persona that is associated with personal attributes such as multiple email addresses, e.g., such as the persona’s work email address, and general photos from a work life (paragraph [0043]).
Thus, it would have been obvious to one of ordinary skill in the art, before he effective filing date of the claimed invention, to modify the system of Kosmiskas to include the first user connected to the second user on a social media platform via one of the plurality of social media aliases, as taught by Swerdlow, for the purpose of providing a plurality of personas for a single identity/user so the user can conveniently use and securely control existing data (Swerdlow, paragraph [0005]).

As to dependent claim 33, Kosmiskas does not disclose receiving, by the one or more computer systems, a second command from the first user to transmit a second message to the second user using second social media alias in response to the first message; and responsive to receiving the second command, transmitting the second message to the second user using the second social media alias.
As disclosed above, Kosmiskas discloses in paragraphs [0197]-[0199] that the user can switch from one persona to another, modify applications installed at each persona, and import data of application from one persona to another, it would have been obvious to one of ordinary skill in the art that the user can perform an action at one persona and then import/copy/migrate the action performed at the one persona to another persona.  Kosmiskas further discloses in paragraphs [0202]-[0209]: other applications can run on mobile devices such as SMS.  Thus, one of ordinary skill in the art would acknowledge that the teachings of Kosmiskas would imply “receiving, by the one or more computer systems, a second command from the first user to transmit a second message to the second user using second social media alias in response to the first message; and responsive to receiving the second command, transmitting the second message to the second user using the second social media alias”.

As to dependent claim 34, Kosmiskas discloses wherein the first social media alias is associated with a first social media account maintained by the first user, and the second social media alias is associated with a second social media account maintained by the first user, wherein the first social media account is different from the first social media account (paragraphs [0128]-[0133], [0138]).

As to dependent claim 35, Kosmiskas does not disclose wherein receiving the first message from the second user to the first user comprises receiving the first message using the first social media account, wherein removing the first message with respect to the first social media alias comprises removing the first message from the first social media account, and wherein providing the copy of the first message with respect to the second social media alias comprises providing the copy of the first message to the second social media account.
As disclosed above, Kosmiskas discloses in paragraphs [0197]-[0199] that the user can switch from one persona to another, modify applications installed at each persona, and import data of application from one persona to another, it would have been obvious to one of ordinary skill in the art that the user can perform an action at one persona and then import/copy/migrate the action performed at the one persona to another persona.  Kosmiskas further discloses in paragraphs [0202]-[0209]: other applications can run on mobile devices such as SMS.  Thus, one of ordinary skill in the art would acknowledge that the teachings of Kosmiskas would imply “receiving the first message from the second user to the first user comprises receiving the first message using the first social media account, wherein removing the first message with respect to the first social media alias comprises removing the first message from the first social media account, and wherein providing the copy of the first message with respect to the second social media alias comprises providing the copy of the first message to the second social media account”.

As to dependent claim 36, Kosmiskas discloses wherein transmitting the second message to the second user using the second social media alias comprises transmitting the second message to the second user using the second social media account (paragraph [0130]).

As to dependent claim 37, Kosmiskas discloses wherein the first social media alias and the second social media alias are provided by a first social media platform, and wherein the first social media account and the second social account are provided by a second social media platform different from the first social media platform (paragraph [0130]).

As to dependent claim 38, Kosmiskas discloses wherein the first social media alias defines one or more connections between the first user and a first group of users, and the second social media alias defines one or more connections between the first user and a second group of users  (paragraphs [0128]-[0133]), and
wherein the second message is transmitted using the second social media alias responsive to a determination that the second user is common to the first group of users and the second group of users (paragraph [0199]).

Claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kosmiskas and Swerdlow as discussed in claims 23-24, 25-30, 32-38, and 40-43 above and further in view of Joy, US Patent Application Publication No. US 2012/0233265 A1.

As to dependent claim 31, Kosmiskas, however, does not disclose wherein the first message comprises a response to a social media event invitation.
In the same field of endeavor, Joy discloses a proxy communications between two users on a primary social network, wherein both users have an account on the primary social network and a secondary social network, and the first user U1 has an account on the primary social network S1U1, which may be linked to the user’s account on the secondary social network S2U1, and similarly, the second user U2 has an account on the primary social network S1U2 which may be linked to the user’s account on the secondary social network S2U2 (paragraph [0021]).  Joy further discloses a communications link may be set up between accounts S2U1 and S2U2 on the secondary social network by sending an invitation from S2U2 to S2U1, and if the user of S2U1 accepts the invitation, the two accounts S2U1 and S2U2 can communicate with each other (paragraph [0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kosmiskas to include wherein the first message comprises a response to a social media event invitation, as taught by Joy, for the advantage of creating communications between two users in a social network.

As to dependent claim 39, Kosmiskas does not disclose wherein the first message comprises a social media event invitation, and wherein the second message comprises a response to a social media event invitation.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kosmiskas to include the first message comprises a social media event invitation, and wherein the second message comprises a response to a social media event invitation, as taught by Joy, for the advantage of creating communications between two users in a social network.

Claims 40-41 are system claims that contain similar limitations of method claims 23-24, respectively.  Therefore, claims 40-41 are rejected under the same rationale.

As to dependent claim 42, Kosmiskas and Swerdlow disclose wherein transmitting the first message from the first user to the second user using the first social alias comprises transmitting, using a social media account, the first message to the 

As to dependent claim 43, Kosmiskas and Swerdlow disclose wherein the performing the copy of the first social media action using the second social media alias causes the performing of the first social media action to appear as having occurred using the second social media alias (Kosmiskas, paragraphs [0197]-[0199], [0202]-[0209]; Swerdlow, paragraphs [0035], [0042], [0045]-[0046]).

Response to Arguments
	Applicant’s arguments and amendments filed on 01/05/2022 have been fully considered but are moot in view of the new ground(s) (Kosmiskas in view of Swerdlow) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., the performing the first social media action including transmitting a first message from the first user to a second user using the first social media alias, the first user connected to the second user on a social media platform via one of the plurality of social media aliases, and the performing the copy of the first social media action including transmitting a copy of the first message from the first user to the second user using the second social media alias) to the claims which significantly affected the scope thereof.  Please see the rejection above with newly added prior art Swerdlow.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177